MEMORANDUM **
Elaine Beston appeals from the district court’s order granting in part her motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The district court reduced Bestoris sentence from 192 to 180 months. Beston contends that she is entitled to a further sentence reduction. The record reflects, however, that Beston was ineligible for a reduction because her sentence was not “based on a sentencing range that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2); United States v. Rodriguez-Soriano, 855 F.3d 1040, 1045-46 (9th Cir. 2017). Nevertheless, we.will not enlarge Bestoris sentence because “a defendant who appeals but faces no cross-appeal can proceed anticipating that the appellate court will not enlarge [her] sentence.” Greenlaw v. United States, 554 U.S. 237, 252, 128 S.Ct. 2559, 171 L.Ed.2d 399 (2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.